DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 31, 2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the replacement drawing of Figure 13 does not include “a shift signal input terminal” and “a first power source terminal” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 12, 14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIN et al (US 2018/0190204 A1) in view of HU et al (CN 105321490 B) and XIONG et al (US 2019/0318796 A1).
As to claim 1: Shin discloses a shift register (Figs. 6, 9, “a shift register ST2”), comprising: 
an input circuit, including a first control terminal electrically connected to a first clock signal terminal of the shift register; a second control terminal electrically connected to a second clock signal terminal of the shift register, wherein a shift signal input terminal of the shift register is electrically connected to a shift signal output terminal of an upper-level shift register; a first signal input terminal electrically connected to a first power source terminal of the shift register; a second signal input terminal electrically connected to a second power source terminal of the shift register; a first output terminal; a first output terminal electrically connected to a first node and a second output terminal electrically connected to a second node, to control potential of the first node and the second node (Figs. 6, 9, “an input circuit 310, P1, P7-P8” including “a first control terminal 303” electrically connected to “a first clock signal terminal CLK2” of the shift register; “a second control terminal 302” electrically connected to “a second clock signal terminal CLK1” of the shift register, wherein “a shift signal input terminal SP/SSP” of the shift register ST2 is electrically connected to “a shift signal output terminal of “an upper-level shift register ST1”; a first signal input terminal electrically connected to a first power source terminal VGH of the shift register; a second signal input terminal electrically connected to a second power source terminal VGL of the shift register; a first output terminal; a first output terminal electrically connected to “a first node N1” and a second output terminal electrically connected to “a second node N2”, to control potential of the first node and the second node; ¶0139-0155, wherein a driving circuit 210a represents a details of a driving circuit 210); 
a trigger output circuit, including a third signal input terminal electrically connected to the first power source terminal, a fourth signal input terminal electrically connected to the first clock signal terminal, a third control terminal electrically connected to the first node, a fourth control terminal electrically connected to the second node, and a shift signal output terminal electrically connected to a third node, a first scan line and a shift signal input terminal of a lower-level shift register, respectively (Figs. 4, 6, 9, “a trigger output circuit 330”, including a third signal input terminal electrically connected to the first power source terminal VGH, a fourth signal input terminal electrically connected to the first clock signal terminal CLK2, a third control terminal electrically connected to the first node N1, a fourth control terminal electrically connected to the second node N2, and “a shift signal output terminal So” electrically connected to “a third node 211”, “a first scan line S22” and “a shift signal input terminal SP” of a lower-level shift register ST3”, respectively, wherein the third node is an input terminal of an invert circuit 220);
an invert output circuit, including a fifth control terminal electrically connected to the third node, a fifth signal input terminal electrically connected to the first power source terminal, a sixth signal input terminal electrically connected to the second power source terminal, and a scan signal output terminal electrically connected to a second scan line (Figs. 4, 9, “an invert output circuit 220”, including a fifth control terminal electrically connected to the third node, a fifth signal input terminal electrically connected to the first power source terminal VGH, a sixth signal input terminal electrically connected to the second power source terminal VGL, and “a scan signal output terminal S1i” electrically connected to “a second scan line S12”);
wherein the input circuit is configured to control the potential of the first node and the second node to drive the trigger output terminal to output a first voltage signal to the first scan line and to driver the invert output circuit to output a second voltage signal to the second scan line (Fig. 6, the input circuit is configured to control the potential of the first node and the second node to drive the trigger output terminal to output a first voltage signal to the first scan line and to driver the invert output circuit to output a second voltage signal to the second scan line; ¶0139-0142, 0149-0150); the first voltage signal is different from the second voltage signal (Fig. 6, the first voltage signal is different from the second voltage signal; ¶0139-0142, 0149-0150); phase of the first voltage signal and the second voltage signal are always opposite (Figs. 4, 6, 9, phase of the first voltage signal So and the second voltage signal So are always opposite; ¶ 0108-0118, 0123-0125); each level shift register drives a row of pixel of pixel circuits corresponding to the each level shift register and the lower-level shift register adjacent to the each level shift register in order to drive the adjacent row of pixel circuits corresponding to the lower-level shift register adjacent to the each level shift register (Figs. 1, 9, each level shift register ST2 directly drives a row of pixel of pixel circuits corresponding to the each level shift register and the lower-level shift register ST3 adjacent to the each level shift register ST2 in order to directly the adjacent row of pixel circuits corresponding to the lower-level shift register adjacent to the each level shift register) and a first clock signal terminals of adjacent level shift registers for driving adjacent rows of pixel circuits access a same first clock signal, second clock signal terminals of the adjacent level shift registers for driving the adjacent rows of pixel circuits access a same second clock signal (Fig. 9 shows a first clock signal terminals CLK1 of adjacent level shift registers for driving adjacent rows of pixel circuits access a same first clock signal CLK1, second clock signal terminals CLK2 of the adjacent level shift registers for driving the adjacent rows of pixel circuits access a same second clock signal CLK2). 
Shin does not expressly disclose the input circuit is configured to control the potentials of the first node and the second node to driver the trigger output terminal to output a first voltage signal to a third scan line of an adjacent row of pixel circuits corresponding to a lower-level shift register adjacent to the each level shift register. However, Hu teaches a shift register circuit comprises an input circuit is configured to control a potentials of a first node and a second node to driver a trigger output terminal to output a first voltage signal to a first scan line and a third scan line of an adjacent row of pixel circuits corresponding to a lower-level shift register adjacent to the each level shift register (Figs. 2, 4, “a shift register circuit GOA(n-3)” comprises an input circuit is configured to control “a potentials of a first node B” and “a second node A” to driver “a trigger output terminal SCAN_OUT to output a first voltage signal to “a first scan line SCAN(n-3)” and “a third scan line SCAN(n-3)” of an adjacent row of pixel circuits corresponding to “a lower-level shift register GOA(n-2)” adjacent to the each level shift register GOA(n-3); ¶0028-0033, 0044-0046). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin to have the shift register outputs the first voltage signal to a first scan line of corresponding the row of pixel circuits and a third scan line of adjacent row of pixel circuits corresponding to a lower-level shift register adjacent to the each of the shift register, such that each level shift register directly drives a row of pixel of pixel circuits corresponding to the each level shift register and the lower-level shift register adjacent to the each level shift register in order to directly drive the adjacent row of pixel circuits corresponding to the lower-level shift register adjacent to the each level shift register as taught by Hu. The motivation would have been in order to provide all necessary GOA signal is most of the pixel circuit, reduce the cost and power consumption, and to save space and it is good for making narrow frame of the flat panel display product signal generated by the GOA circuit is more stable (Hu: Abstract).
Shin and Hu do not expressly disclose third clock signal terminals of the adjacent level shift registers for driving the adjacent rows of pixel circuits access a same third clock signal. However, Xiong teaches a gate driving circuit comprises a plurality of shift registers, wherein each of the plurality of shift registers comprises a first clock signal terminal, a second clock signal terminal, a third clock signal terminal, wherein first clock signal terminals of adjacent level shift registers for driving adjacent rows of pixel circuits access a same first clock signal, second clock signal terminals of the adjacent level shift registers for driving the adjacent rows of pixel circuits access a same second clock signal, and third clock signal terminals of the adjacent level shift registers for driving the adjacent rows of pixel circuits access a same third clock signal (Fig. 6, a gate driving circuit comprises “a plurality of shift registers GOA”, wherein each of the plurality of shift registers comprises “a first clock signal terminal CLKA”, “a second clock signal terminal H_CLK”, “a third clock signal terminal CLKB”, wherein first clock signal terminals CLKA of adjacent level shift registers for driving adjacent rows of pixel circuits access “a same first clock signal CLKA, second clock signal terminals H_CLK of the adjacent level shift registers for driving the adjacent rows of pixel circuits access “a same second clock signal H_CLK”, and third clock signal terminals CLKB of the adjacent level shift registers for driving the adjacent rows of pixel circuits access “a same third clock signal CLKB”; ¶0006, 0015, 0076). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin and Hu to have each of the plurality of shift registers comprises a first clock signal terminal, a second clock signal terminal, a third clock signal terminal, such that first clock signal terminals of adjacent level shift registers for driving adjacent rows of pixel circuits access a same first clock signal, second clock signal terminals of the adjacent level shift registers for driving the adjacent rows of pixel circuits access a same second clock signal, and third clock signal terminals of the adjacent level shift registers for driving the adjacent rows of pixel circuits access a same third clock signal as taught by Xiong. The motivation would have been in order to provide a gate driving device comprising a plurality of cascaded shift register units (Xiong: ¶0023).
As to claim 2: Shin discloses the row of pixel circuits includes a first scan terminal and a second scan terminal; the first scan line is electrically connected to the first scan terminal of a corresponding row of pixel circuits; and the second scan line is electrically connected to the second scan terminal of a corresponding row of pixel circuits (Fig. 7 shows the row of pixel circuits includes a first scan terminal and a second scan terminal; the first scan line is electrically connected to the first scan terminal of a corresponding row of pixel circuits; and the second scan line is electrically connected to the second scan terminal of a corresponding row of pixel circuits; ¶0156-0170).  
As to claim 12: Shin discloses the first power source terminal is a high-level signal terminal; and the second power source terminal is a low-level signal terminal (Fig. 6, the first power source terminal is a high-level signal terminal VGH; and the second power source terminal is a low-level signal terminal VGL).  
As to claim 14: Claim 14 is another version claim of claim 1. 
Shin discloses a display panel (Shin: Fig. 7, “a display panel 100’”;), comprising: 
a display area (Shin: Fig. 7, “a display area”; Park: Fig. 3, a display area, wherein “a plurality of pixels P” are located; Abstract, ¶0038; Jang: Fig. 1, “a display area 10”); and 
a non-display area (Shin: Fig. 7, “a non-display area”; Park: Fig. 3, a non-display area, which is outside of the display area having “a scan driver 106”; Abstract, ¶0038; Jang: Fig. 1, a non-display area, wherein outside area of the display area is a non-display area), wherein:
the display area includes a plurality rows of pixel circuits (Shin: Fig. 7, the display area includes “a plurality rows of pixel circuits PXL’”; Park: Fig. 3, the display area includes “a plurality rows of pixel circuits P”; Abstract, ¶0038; Jang: Fig. 1, the display area includes “a plurality rows of pixel circuits 200”); 
the non-display area includes a plurality of multi-level cascaded shift registers (Shin: Figs. 7, 9, the non-display area includes “a plurality of multi-level cascaded shift registers 110’”; Park: Fig. 3, the non-display area includes “a plurality of multi-level cascaded shift registers STGi”; Abstract, ¶0046; Jang: Figs. 1-2, the non-display area includes “a plurality of multi-level cascaded shift registers SR[j]”), wherein each shift register at different levels of the plurality of multi-level cascaded shift registers has a same configuration with a first clock signal terminal, a second clock signal terminal, and a third clock signal terminal (Shin: Figs. 7, 9, each shift register at different levels of the plurality of multi-level cascaded shift registers has a same configuration with “a first clock signal terminal CLK2”, “a second clock signal terminal CLK1”; Park: Figs. 5-6, each shift register at different levels of the plurality of multi-level cascaded shift registers STG1 has a same configuration with “a first clock signal terminal GCLK1”, “a second clock signal terminal GCLK3”, and “a third clock signal terminal ECLK5”); 
one level shift register is configured to drive at least one row of the plurality row of pixel circuits (Shin: Figs. 7, 9, one level shift register is configured to drive at least one row of the plurality row of pixel circuits); 
each of the plurality of multi-level cascaded shift registers includes a shift signal output terminal and a scan signal output terminal (Shin: Figs. 4, 6, 9, each of the plurality of multi-level cascaded shift registers includes “a shift signal output terminal 211” and “a scan signal output terminal S1i”); 
each pixel circuit of the plurality rows of pixel circuits includes a first scan terminal and a second scan terminal (Shin: Fig. 7, each pixel circuit of the plurality rows of pixel circuits includes “a first scan terminal S11” and “a second scan terminal S21”); 
the shift signal output terminal of each of the plurality of multi-level cascaded shift registers is connected to the first scan terminal of a corresponding row of pixel circuits by a first scan line (Shin: Figs. 7, 9, the shift signal output terminal of each of the plurality of multi-level cascaded shift registers is connected to the first scan terminal of a corresponding row of pixel circuits by “a first scan line S21”); and 
the scan signal output terminal of each of the plurality of multi-level cascaded shift registers is connected to the second scan terminal of a corresponding row of pixel circuits by a second scan line (Shin: Figs. 7, 9, the scan signal output terminal of each of the plurality of multi-level cascaded shift registers is connected to the second scan terminal of a corresponding row of pixel circuits by “a second scan line S11”), wherein phases of a first voltage signal at the shift signal output terminal and a second voltage signal at the scan signal output terminal of each of the plurality of multi-level cascaded shift registers are always opposite (Shin: Fig. 4, 9, phases of “a first voltage signal So” at the shift signal output terminal and “a second voltage signal Sd” at the scan signal output terminal of each of the plurality of multi-level cascaded shift registers are always opposite; Abstract); 
each level shift register drives a row of pixel of pixel circuits corresponding to the each level shift register and the lower-level shift register adjacent to the each level shift register in order to drive the adjacent row of pixel circuits corresponding to the lower-level shift register adjacent to the each level shift register (Figs. 1, 9, each level shift register ST2 directly drives a row of pixel of pixel circuits corresponding to the each level shift register and the lower-level shift register ST3 adjacent to the each level shift register ST2 in order to directly the adjacent row of pixel circuits corresponding to the lower-level shift register adjacent to the each level shift register) and a first clock signal terminals of adjacent level shift registers for driving adjacent rows of pixel circuits access a same first clock signal, second clock signal terminals of the adjacent level shift registers for driving the adjacent rows of pixel circuits access a same second clock signal (Fig. 9 shows a first clock signal terminals CLK1 of adjacent level shift registers for driving adjacent rows of pixel circuits access a same first clock signal CLK1, second clock signal terminals CLK2 of the adjacent level shift registers for driving the adjacent rows of pixel circuits access a same second clock signal CLK2). 
Shin does not expressly disclose the shift signal output terminal of each of the plurality of multi-level cascaded shift registers is connected to a third scan line of adjacent row of pixel circuits corresponding to a lower-level shift register adjacent to the each level shift register. However, Hu teaches a plurality of multi-level cascaded shift registers, wherein a shift signal output terminal of each of the plurality of multi-level cascaded shift registers is connected to a first scan terminal of a corresponding row of pixel circuits by a first scan line and a third scan line of an adjacent row of pixel circuits corresponding to a lower-level shift register adjacent to the each level shift register (Figs. 2, 4, a plurality of multi-cascaded shift registers GOA, wherein “a shift signal output terminal SCAN_OUT of each of the plurality of multi-level cascaded shift registers is connected to a first scan terminal of a corresponding row of pixel circuits by “a first scan line SCAN(n-3)” and “a third scan line SCAN(n-3) of an adjacent row of pixel circuits corresponding to a lower-level shift register adjacent to the each level shift register; ¶0028-0033, 0044-0046). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin to have the shift register output terminal of each of the plurality of multi-level cascaded shift registers is connected to the first scan terminal of a corresponding the row of pixel circuits by a first scan line and a third scan line of adjacent row of pixel circuits corresponding to a lower-level shift register adjacent to the each of the shift register, such that each level shift register directly drives a row of pixel of pixel circuits corresponding to the each level shift register and the lower-level shift register adjacent to the each level shift register in order to directly drive the adjacent row of pixel circuits corresponding to the lower-level shift register adjacent to the each level shift register as taught by Hu. The motivation would have been in order to provide all necessary GOA signal is most of the pixel circuit, reduce the cost and power consumption, and to save space and it is good for making narrow frame of the flat panel display product signal generated by the GOA circuit is more stable (Hu: Abstract).
Shin and Hu do not expressly disclose third clock signal terminals of the adjacent level shift registers for driving the adjacent rows of pixel circuits access a same third clock signal. However, Xiong teaches a gate driving circuit comprises a plurality of shift registers, wherein each of the plurality of shift registers comprises a first clock signal terminal, a second clock signal terminal, a third clock signal terminal, wherein first clock signal terminals of adjacent level shift registers for driving adjacent rows of pixel circuits access a same first clock signal, second clock signal terminals of the adjacent level shift registers for driving the adjacent rows of pixel circuits access a same second clock signal, and third clock signal terminals of the adjacent level shift registers for driving the adjacent rows of pixel circuits access a same third clock signal (Fig. 6, a gate driving circuit comprises “a plurality of shift registers GOA”, wherein each of the plurality of shift registers comprises “a first clock signal terminal CLKA”, “a second clock signal terminal H_CLK”, “a third clock signal terminal CLKB”, wherein first clock signal terminals CLKA of adjacent level shift registers for driving adjacent rows of pixel circuits access “a same first clock signal CLKA, second clock signal terminals H_CLK of the adjacent level shift registers for driving the adjacent rows of pixel circuits access “a same second clock signal H_CLK”, and third clock signal terminals CLKB of the adjacent level shift registers for driving the adjacent rows of pixel circuits access “a same third clock signal CLKB”; ¶0006, 0015, 0076). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin and Hu to have each of the plurality of shift registers comprises a first clock signal terminal, a second clock signal terminal, a third clock signal terminal, such that first clock signal terminals of adjacent level shift registers for driving adjacent rows of pixel circuits access a same first clock signal, second clock signal terminals of the adjacent level shift registers for driving the adjacent rows of pixel circuits access a same second clock signal, and third clock signal terminals of the adjacent level shift registers for driving the adjacent rows of pixel circuits access a same third clock signal as taught by Xiong. The motivation would have been in order to provide a gate driving device comprising a plurality of cascaded shift register units (Xiong: ¶0023).
As to claim 16: Shin discloses each pixel circuit of the plurality row of pixel circuits includes a switch transistor, and the switch transistor is an N-type transistor having an active layer made of oxide (Fig. 8 shows each pixel circuit of the plurality row of pixel circuits includes a switch transistor, and the switch transistor is an N-type transistor having an active layer made of oxide; ¶0021, 0074).
As to claim 17: Shin discloses the display panel includes an organic light-emitting display panel (Figs. 7-8, the display panel includes an organic light-emitting display panel). 
As to claim 18: Shin discloses an electronic device, comprising the display panel according to claim 14 (Fig. 7, an electronic device, comprising the display panel according to claim 14).  
As to claim 19: Shin discloses one level shift register drives a row of pixel circuits (Fig. 7, one level shift register drives a row of pixel circuits);
the row of pixel circuits includes a first scan terminal and a second scan terminal (Figs. 7, 9, “a first scan terminal S21 and “a second scan terminal S11”);  
the first scan line is electrically connected to the first scan terminal of a corresponding row of pixel circuits and the second scan line is electrically connected to the second scan terminal of a corresponding row of pixel circuits (Fig. 7 shows the first scan line is electrically connected to the first scan terminal of a corresponding row of pixel circuits and the second scan line is electrically connected to the second scan terminal of a corresponding row of pixel circuits).
As to claim 20: Claim 20 is a dependent claim of claim 19. The prior art Hu further discloses claim limitation of the one level shift register also drives a next row of pixel circuits corresponding to a lower-level shift register (Fig. 4 shows the one level shift register GOA(n-3) also drives “a next row of pixel circuits PIXEL(n-2)” corresponding to “a lower-level shift register GOA(n-2)”); 
the shift signal output terminal is also electrically connected to the third scan line (Figs. 2, 4 show the shift signal output terminal SCAN_OUT is also electrically connected to the third scan line SCAN(n-2)); 
the next row of pixel circuits also includes a third scan terminal (Fig. 4 shows the next row of pixel circuits PIXEL(n-2) also includes “a third scan terminal SACN(n-2)); and 
the third scan line of the shift register is electrically connected to the third scan terminal of the next row of pixel circuits (Fig. 4 shows the third scan line of the shift register GOA(n-2) is electrically connected to the third scan terminal of the next row of pixel circuits PIXEL(n-2)). In addition, the same motivation is used as the rejection of claim 20.

Claim(s) 5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIN et al (US 2018/0190204 A1) in view of HU et al (CN 105321490 B) and XIONG et al (US 2019/0318796 A1), hereinafter Shins as applied to claim 1 above, and further in view of Cho et al (US 2007/0297559 A1).
As to claim 5: Shin discloses the input circuit includes a first switch, a second switch, a third switch, a fourth switch, a fifth switch, and a first capacitor (Fig. 6, “a first switch P4”, “a second switch P3”, “a third switch P2”, “a fourth switch P7”, “a fifth switch P8”, “a sixth switch P1”, and “a first capacitor C2”); 
the first switch includes a control terminal electrically connected to the first node, an input terminal electrically connected to the first power source terminal, and an output terminal electrically connected to an input terminal of the second switch (Fig. 6, the first switch P4 includes a control terminal electrically connected to the first node, an input terminal electrically connected to the first power source terminal, and an output terminal electrically connected to an input terminal of the second switch P3); 
the second switch incudes a control terminal electrically connected to the first clock signal terminal, and an output terminal is electrically connected to a control terminal of the fourth switch (Fig. 6, the second switch P3 includes a control terminal electrically connected to the first clock signal terminal 303, and an output terminal is electrically connected to a control terminal of the fourth switch P7); 
the fourth switch includes an output terminal electrically connected to the first node (Fig. 3, the fourth switch P7 includes an output terminal electrically connected to the first node N1); 
the third switch includes a control terminal electrically connected to the second clock signal terminal, an output terminal electrically connected to the control terminal of the fourth switch, an input terminal electrically connected to the shift signal input terminal (Fig. 3, the third switch P2 includes a control terminal electrically connected to the second clock signal terminal CLK1, an output terminal electrically connected to the control terminal of the fourth switch P7, an input terminal electrically connected to the shift signal input terminal SSP1), 
the fifth switch includes a control terminal electrically connected to the second clock signal terminal and an input terminal electrically connected to the second power source terminal, and an output terminal electrically connected to the first node (Fig. 6, the fifth switch P8 includes a control terminal electrically connected to the second clock signal terminal and an input terminal electrically connected to the second power source terminal VGL, and an output terminal electrically connected to the first node N1); and 
the sixth switch includes a control terminal electrically connected to the second power source terminal, and an input terminal electrically connected to the output terminal of the third switch, and an output terminal electrically connected to the second node (Fig. 6, the sixth switch P1 includes a control terminal electrically connected to the second power source terminal VGL, and an input terminal electrically connected to the output terminal of the third switch P2, and an output terminal electrically connected to the second node N2); and
the first capacitor is coupled between the first power source terminal and the first node (Fig. 6, the first capacitor C2 is coupled between the first power source terminal 304 and the first node N1).
Shins does not expressly disclose the fourth switch includes an input terminal electrically connected to the shift register input terminal. However, Cho teaches a shift register comprises an input circuit including a fourth switch, wherein the fourth switch includes an input terminal electrically connected to a shift signal input terminal and an output terminal electrically connected to a first node (Figs. 2, 15, “a shift register ST1” comprises an input circuit including “a fourth switch 400”, wherein the fourth switch includes an input terminal electrically connected to “a shift signal input terminal Vst” and an output terminal electrically connected to “a first node Q”; ¶0086-0095). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shins to have the fourth switch includes an input terminal electrically connected to the shift signal input terminal as taught by Cho. The motivation would have been in order to provide a shift register which can prevent a multi-output caused by a coupling phenomenon (Cho: Abstract, ¶00015).
As to claim 11: Shin discloses each switch includes a PMOS transistor (Fig. 6 shows each switch includes a PMOS transistor).  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIN et al (US 2018/0190204 A1) in view of HU et al (CN 105321490 B), XIONG et al (US 2019/0318796 A1) and Cho et al (US 2007/0297559 A1), hereinafter Shin1 as applied to claim 5 above, and further in view of Kim et al (US 2014/0355733 A1).
As to claim 6: Shin1 does not expressly disclose the input circuit further comprises: a seventh switch, including a control terminal electrically connected to the second clock signal terminal, and being coupled between the shift signal input terminal and the input terminal of the third switch. However, Kim teaches a shift register comprises an input circuit, wherein a first switch and a second switch are connected in series, wherein a control terminal of the first switch and a control terminal of the second switch are connected to a second clock signal terminal, and the first switch being coupled between a shift signal input terminal and the input terminal of the second switch (Fig. 6, “a shift register 110_n” comprises “an input circuit 220” including “a first switch M5” and “a second switch T2” are connected in series, wherein a control terminal of the first switch and a control terminal of the second switch are connected to “a second clock signal terminal CLK2” and the first switch M5 being coupled between a shift signal input terminal N1” and “an input terminal of the second switch T2”; ¶0097). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin1 to implement a seventh switch between the shift signal input terminal and the third switch, such that the seventh switch, including a control terminal electrically connected to the second clock signal terminal, and being coupled between the shift signal input terminal and the input terminal of the third switch as taught by Kim. The motivation would have been in order to provide a second auxiliary transistor coupled between the fifth transistor and the third node, and having a gate electrode coupled to the second clock terminal for the purpose of reducing leakage current existing fifth transistor (Kim: ¶0013, 0097).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIN et al (US 2018/0190204 A1) in view of HU et al (CN 105321490 B) and XIONG et al (US 2019/0318796 A1), hereinafter Shins as applied to claim 1 above, and further in view of Jeong et al (US 2009/0225068 A1) and Kitani et al (US 2004/0104882 A1).
As to claim 8: Shin discloses the invert output circuit a thirteenth switch, including a control terminal electrically connected to the third node, an input terminal electrically connected to the first power source terminal, and an output terminal electrically connected to the scan signal output terminal; and a fourteenth switch, an input terminal electrically connected to the second power source terminal, and an output terminal electrically connected to the scan signal output terminal (Fig. 4, “a thirteenth switch M1”, including a control terminal electrically connected to the third node, an input terminal electrically connected to the first power source terminal VGH, and an output terminal electrically connected to the scan signal output terminal  S1i; and “a fourteenth switch M2”, an input terminal electrically connected to the second power source terminal VGL and an output terminal electrically connected to the scan signal output terminal S1i).
Shins does not expressly discloses the invert output circuit comprises the tenth switch including an output terminal electrically connected to an input terminal of a twelfth switch; wherein the transistor includes an eleventh switch, including an output terminal electrically connected to the input terminal of the twelfth switch; a twelfth switch, including a control terminal electrically connected to the second power source terminal, and an output terminal electrically connected to a control terminal of a fourteenth switch; and a third capacitor, coupled between the control terminal of the fourteenth switch and the scan signal output terminal. However, Jeong teaches a shift register circuit comprises an input circuit and an output circuit, wherein the output circuit comprising a tenth switch, an eleventh switch; a thirteenth switch; a fourteenth switch; and a capacitor; wherein the tenth switch, including a control terminal electrically connected to a node of an output terminal of the input circuit, an input terminal electrically connected to a first power source terminal and an output terminal electrically connected to an output terminal of an eleventh switch; the eleventh switch, including a control terminal electrically connected to a clock signal terminal, an input terminal electrically connected to a second power source terminal, and an output terminal electrically connected to the output terminal of the tenth switch; the thirteenth switch, including an input terminal electrically connected to the first power source terminal, and an output terminal electrically connected to a scan signal output terminal; and a fourteenth switch, an input terminal electrically connected to a second power source terminal, and an output terminal electrically connected to the scan signal output terminal; and a capacitor, coupled between the control terminal of the fourteenth switch and the scan signal output terminal (Fig. 4, a shift register circuit comprises “an input circuit 34” and “an output circuit 36”, wherein the output circuit comprising “a tenth switch M4”, “an eleventh switch M5”; “a thirteenth switch M8”; “a fourteenth switch M9”; and “a capacitor C2”, wherein the tenth switch M4 including a control terminal electrically connected to “a node of an output terminal of the input circuit”, an input terminal electrically connected to “a first power source terminal VDD” and an output terminal electrically connected to “an output terminal of the eleventh switch M5”; the eleventh switch M5, including a control terminal electrically connected to “a clock signal  terminal clk1”, an input terminal electrically connected to “a second power source terminal VSS”, and an output terminal electrically connected to the output terminal of the tenth switch M4; the thirteenth switch M8, including an input terminal electrically connected to the first power source terminal VDD, and an output terminal electrically connected to “a scan signal output terminal E1”; and the fourteenth switch M9, an input terminal electrically connected to the second power source terminal VSS, and an output terminal electrically connected to the scan signal output terminal E1; and the capacitor C2, coupled between the control terminal of the fourteenth switch M9 and the scan signal output terminal E1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shins to have the invert output circuit, such that the tenth switch, including a control terminal electrically connected to a node of an output terminal of the input circuit, an input terminal electrically connected to a first power source terminal and an output terminal electrically connected to an output terminal of an eleventh switch; the eleventh switch, including a control terminal electrically connected to a clock signal terminal, an input terminal electrically connected to a second power source terminal, and an output terminal electrically connected to the output terminal of the tenth switch; the thirteenth switch, including an input terminal electrically connected to the first power source terminal, and an output terminal electrically connected to a scan signal output terminal; and a fourteenth switch, an input terminal electrically connected to a second power source terminal, and an output terminal electrically connected to the scan signal output terminal; and a capacitor, coupled between the control terminal of the fourteenth switch and the scan signal output terminal as taught by Jeong. The motivation would have been in order to supply one of a first signal and a second signal to a first node, an output unit configured to output a light emitting control signal at a first level when the second signal is input to the first node and to output the light emitting control signal at a second level when the first signal is input to the first node, and an initial driving controller configured to supply the second signal to the first node during an initial driving period (Jeong: ¶0011).
Shins and Jeong do not expressly disclose a twelfth switch, including a control terminal electrically connected to the second power source terminal, an input terminal electrically connected to the output terminal of the tenth switch, and an output terminal electrically connected to a control terminal of the fourteenth switch. However, Kitani teaches a shift register comprises an input circuit and an output circuit, wherein an output circuit comprises a tenth switch, an eleventh switch, a twelfth switch, a thirteenth switch, and a fourteenth switch, wherein the tenth switch including a control terminal electrically connected to a node of an output terminal of the input circuit, an input terminal electrically connected to a first power source terminal, and an output terminal electrically connected to an input terminal of the twelfth switch; the eleventh swath including an output terminal electrically connected to the input terminal of the twelfth switch, the twelfth switch, including a control terminal electrically connected to a second power source terminal, an output terminal electrically connected to a control terminal of the fourteenth switch, and the thirteenth switch including a control terminal electrically connected to the is electrically connected to the node of the output terminal of the input circuit and an output terminal electrically connected to a scan signal output terminal (Fig. 4, a shift register comprises an input circuit and an output circuit, wherein an output circuit comprises “a tenth switch tr8”, “a eleventh switch Tr11”, “a twelfth switch tr17”, “a thirteenth switch tr2”, and “a fourteenth switch tr1”, wherein the tenth switch tr8 including a control terminal electrically connected to “a node n2” of an output terminal of the input circuit, an input terminal electrically connected to “a first power source terminal VDD”, and an output terminal electrically connected to “an input terminal of the twelfth switch tr17; the eleventh switch tr11 including an output terminal electrically connected to the input terminal of the twelfth switch tr17, the twelfth switch tr17, including a control terminal electrically connected to “a second power source terminal Vss”, an output terminal electrically connected to a control terminal of the fourteenth switch tr1, and the thirteenth switch tr2 including a control terminal electrically connected to the node n2 of the output terminal of the input circuit and an output terminal electrically connected to “a scan signal output terminal OUT”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shins and Jeong to implement a twelfth switch and reconnect the control terminal of the thirteenth switch to the node of the output terminal of the input circuit, such that a control terminal of the thirteenth switch is electrically connected to the third node, and the twelfth switch, including a control terminal electrically connected to the second power source terminal, an input terminal electrically connected to the output terminal of the tenth switch, and an output terminal electrically connected to a control terminal of the fourteenth switch as taught by Kitani. The motivation would have been in order to prevent an output terminal of a shift register between the forward direction pulse and the backward direction pulse (Kitani: Abstract).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIN et al (US 2018/0190204 A1) in view of HU et al (CN 105321490 B), XIONG et al (US 2019/0318796 A1), Jeong et al (US 2009/0225068 A1), and Kitani et al (US 2004/0104882 A1), hereinafter Shin2, as applied to claim 8 above, and further in view of LI et al (CN 106847159).
As to claim 9: Shin2 does not expressly disclose the invert output circuit further includes: -29-Attorney Docket No. 00189.0420.OQUSa fifteenth switch, including a control terminal electrically connected to the third node, and being coupled between the output terminal of the tenth switch and the input terminal of the twelfth switch. However, Li teaches a shift register comprises an input circuit and an output circuit, wherein the output circuit including a tenth switch and a fifteenth switch, wherein the tenth switch including a control terminal electrically connected to a node of an output terminal of the input circuit, an input terminal electrically connected to a first power terminal, and an output terminal electrically connected to an input terminal of the fifteen switch, the fifteen switch including a control terminal electrically connected to the node of the output terminal of the input circuit (Fig. 1, a shift register comprises an input circuit and an output circuit, wherein the output circuit including “a tenth switch M6” and “a fifteenth switch M7”, wherein the tenth switch including a control terminal electrically connected to a node of an output terminal of the input circuit, an input terminal electrically connected to “a first power terminal VGH”, and an output terminal electrically connected to an input terminal of the fifteen switch, the fifteen switch including a control terminal electrically connected to the node of the output terminal of the input circuit). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin2 to implement a fifteenth switch between the tenth switch and the twelfth switch, such that the fifteenth switch, including a control terminal electrically connected to the third node, and being coupled between the output terminal of the tenth switch and the input terminal of the twelfth switch as taught by Li. The motivation would have been in order to prevent the phenomenon of competition caused by short circuit current between the first power signal and the second power signal (Li: Abstract).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIN et al (US 2018/0190204 A1) in view of HU et al (CN 105321490 B), XIONG et al (US 2019/0318796 A1), Jeong et al (US 2009/0225068 A1), and Kitani et al (US 2004/0104882 A1), hereinafter Shin2, as applied to claim 8 above, and further in view of WANG et al (CN 104766587 A).
As to claim 10: Shin2 does not expressly disclose the invert output circuit further comprises: a fourth capacitor, including a first plate electrically connected to the scan signal output terminal, and a second plate being grounded; and a first resistor, coupled between the scan signal output terminal and the third capacitor. 
However, Wang teaches a shift register comprises a capacitor, including a first plate electrically connected to a scan signal output terminal, and a second plate being grounded; and a resistor, coupled between the scan signal output terminal and the capacitor (Fig. 6, a shift register comprises “a capacitor Cb”, including a first plate electrically connected to “a scan signal output terminal GA_N”, and a second plate being grounded VSS; and “a resistor R1”, coupled between the scan signal output terminal GA_N and the capacitor Cb). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin2 to implement a resistor and a fourth capacitor at the scan signal output terminal, such that the invert output circuit further comprises: a fourth capacitor, including a first plate electrically connected to the scan signal output terminal, and a second plate being grounded; and a first resistor, coupled between the scan signal output terminal and the third capacitor as taught by Wang. The motivation would have been in order to solve the problem that the conventional GOA circuit cannot provide a compensation signal (Wang: abstract).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIN et al (US 2018/0190204 A1) in view of HU et al (CN 105321490 B), XIONG et al (US 2019/0318796 A1), and PARK et al (US 2015/0138180 A1).
As to claim 13: Claim 13 is another version claim of claim 1. The prior art Shin discloses a shift register circuit, comprising: a plurality of multi-level cascaded shift registers (Figs. 6, 9, “a shift register circuit 110’”, comprising: “a plurality of multi-level cascaded shift registers; Abstract, ¶0165-0168), wherein each shift register of the plurality of multi-level cascaded shift registers includes: 
an input circuit, including a first control terminal electrically connected to a first clock signal terminal of the shift register; a second control terminal electrically connected to a second clock signal terminal of the shift register, wherein a shift signal input terminal of the shift register is electrically connected to a shift signal output terminal of an upper-level shift register; a first signal input terminal electrically connected to a first power source terminal of the shift register; a second signal input terminal electrically connected to a second power source terminal of the shift register; and a first output terminal electrically connected to a first nodeAttorney Docket No.: 00189.0420.0OUS and a second output terminal electrically connected to a second node, to control potentials of the first node and the second node (Figs. 6, 9, “a driving circuit 210” comprises “an input circuit 310”, including “a first control terminal 304” electrically connected to “a first clock signal terminal CLK2” of the shift register; “a second control terminal 302” electrically connected to “a second clock signal terminal CLK1” of the shift register, wherein “a shift signal input terminal SP” of the shift register is electrically connected to “a shift signal output terminal of an upper-level shift register ST1”; “a first signal input terminal 304” electrically connected to “a first power source terminal VGH” of the shift register; “a second signal input terminal 305” electrically connected to “a second power source terminal of the shift register VGL”; and a first output terminal electrically connected to “a first nodeAttorney Docket No.: 00189.0420.0OUS N1” and a second output terminal electrically connected to “a second node N2”, to control potentials of the first node and the second node, wherein the driving circuit 210b is a details of the driving circuit 210); 
a trigger output circuit, including a third signal input terminal electrically connected to the first power source terminal, a fourth signal input terminal electrically connected to the first clock signal terminal, a third control terminal electrically connected to the first node, a fourth control terminal electrically connected to the second node, and a shift signal output terminal electrically connected to a third node, a first scan line and a shift signal input terminal of a lower-level shift register, respectively (Figs. 6, 9, “a trigger output circuit 330”, including a third signal input terminal electrically connected to the first power source terminal VGH, a fourth signal input terminal electrically connected to the first clock signal terminal CLK2, a third control terminal electrically connected to the first node N1, a fourth control terminal electrically connected to the second node N2, and “a shift signal output terminal 211” electrically connected to a third node, “a first scan line S21” and “a shift signal input terminal SP” of “a lower-level shift register ST3”, respectively); and 
an invert output circuit, including a fifth control terminal electrically connected to the third node, a sixth control terminal of a transistor physically connected to a third clock signal terminal, a fifth signal input terminal electrically connected to the first power source terminal, a sixth signal input terminal of the transistor electrically connected to the second power source terminal, and a scan signal output terminal electrically connected to a second scan line (Figs. 4, 9, “an invert output circuit 220”, including a fifth control terminal electrically connected to the third node, a fifth signal input terminal electrically connected to the first power source terminal VGH, a sixth signal input terminal of the transistor M2 electrically connected to the second power source terminal VGL, and “a scan signal output terminal S1i” electrically connected to “a second scan line S12”); 
wherein the input circuit is configured to control the potentials of the first node and the second node to drive the trigger output terminal to output a first voltage signal to the first scan line and to drive the invert output circuit to output a second voltage signal to the second scan line (Figs. 4, 6, 9 the input circuit is configured to control the potentials of the first node and the second node to drive the trigger output terminal to output “a first voltage signal So” to the first scan line S22” and to drive the invert output circuit 220 to output “a second voltage signal Sd” to the second scan line S12); the first voltage signal is different from the second voltage signal; and phases of the first voltage signal and the second voltage signal are always opposite (Figs. 4, 9, the first voltage signal So is different from the second voltage signal Sd; and phases of the first voltage signal So and the second voltage signal Sd are always opposite (Figs. 4, 9 show the first voltage signal is different from the second voltage signal; and phases of the first voltage signal and the second voltage signal are always opposite; Abstract, ¶0108-0118, 0123-0125, 0139-0142, 0149-0150); and 
each level shift register drives a row of pixel circuits corresponding to the each level shift register and the low-level shift register adjacent to the each level shift register in order to drive the adjacent row of pixel circuits corresponding to the lower-level shift register adjacent to the each level shift register, and first clock signal terminals of adjacent level shift registers for driving adjacent rows of pixel circuits access a same first clock signal, second clock signal terminals of the adjacent level shift registers for driving the adjacent rows of pixel circuits access a same second clock signal (Figs. 1, 4, 6, 9, each level shift register drives a row of pixel circuits PXL corresponding to the each level shift register ST1 and the low-level shift register ST2 adjacent to the each level shift register in order to drive the adjacent row of pixel circuits PXL corresponding to the lower-level shift register adjacent to the each level shift register, and first clock signal terminals CLK1 of adjacent level shift registers ST2 for driving adjacent rows of pixel circuits access a same first clock signal CLK1 of ST1, second clock signal terminals CLK2 of the adjacent level shift registers for driving the adjacent rows of pixel circuits access a same second clock signal CLK2 of ST1).
Shin does not expressly disclose the input circuit is configured to control the potentials of the first node and the second node to driver the trigger output terminal to output a first voltage signal to a third scan line of an adjacent row of pixel circuits corresponding to a lower-level shift register adjacent to the each level shift register. However, Hu teaches a shift register circuit comprises an input circuit is configured to control a potentials of a first node and a second node to driver a trigger output terminal to output a first voltage signal to a first scan line and a third scan line of an adjacent row of pixel circuits corresponding to a lower-level shift register adjacent to the each level shift register (Figs. 2, 4, “a shift register circuit GOA(n-3)” comprises an input circuit is configured to control “a potentials of a first node B” and “a second node A” to driver “a trigger output terminal SCAN_OUT to output a first voltage signal to “a first scan line SCAN(n-3)” and “a third scan line SCAN(n-3)” of an adjacent row of pixel circuits corresponding to “a lower-level shift register GOA(n-2)” adjacent to the each level shift register GOA(n-3); ¶0028-0033, 0044-0046). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin to have the shift register outputs the first voltage signal to a first scan line of corresponding the row of pixel circuits and a third scan line of adjacent row of pixel circuits corresponding to a lower-level shift register adjacent to the each of the shift register, such that each level shift register directly drives a row of pixel of pixel circuits corresponding to the each level shift register and the lower-level shift register adjacent to the each level shift register in order to directly drive the adjacent row of pixel circuits corresponding to the lower-level shift register adjacent to the each level shift register as taught by Hu. The motivation would have been in order to provide all necessary GOA signal is most of the pixel circuit, reduce the cost and power consumption, and to save space and it is good for making narrow frame of the flat panel display product signal generated by the GOA circuit is more stable (Hu: Abstract).
Shin and Hu do not expressly disclose third clock signal terminals of the adjacent level shift registers for driving the adjacent rows of pixel circuits access a same third clock signal. However, Xiong teaches a gate driving circuit comprises a plurality of shift registers, wherein each of the plurality of shift registers comprises a first clock signal terminal, a second clock signal terminal, a third clock signal terminal, wherein first clock signal terminals of adjacent level shift registers for driving adjacent rows of pixel circuits access a same first clock signal, second clock signal terminals of the adjacent level shift registers for driving the adjacent rows of pixel circuits access a same second clock signal, and third clock signal terminals of the adjacent level shift registers for driving the adjacent rows of pixel circuits access a same third clock signal (Fig. 6, a gate driving circuit comprises “a plurality of shift registers GOA”, wherein each of the plurality of shift registers comprises “a first clock signal terminal CLKA”, “a second clock signal terminal H_CLK”, “a third clock signal terminal CLKB”, wherein first clock signal terminals CLKA of adjacent level shift registers for driving adjacent rows of pixel circuits access “a same first clock signal CLKA, second clock signal terminals H_CLK of the adjacent level shift registers for driving the adjacent rows of pixel circuits access “a same second clock signal H_CLK”, and third clock signal terminals CLKB of the adjacent level shift registers for driving the adjacent rows of pixel circuits access “a same third clock signal CLKB”; ¶0006, 0015, 0076). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin and Hu to have each of the plurality of shift registers comprises a first clock signal terminal, a second clock signal terminal, a third clock signal terminal, such that first clock signal terminals of adjacent level shift registers for driving adjacent rows of pixel circuits access a same first clock signal, second clock signal terminals of the adjacent level shift registers for driving the adjacent rows of pixel circuits access a same second clock signal, and third clock signal terminals of the adjacent level shift registers for driving the adjacent rows of pixel circuits access a same third clock signal as taught by Xiong. The motivation would have been in order to provide a gate driving device comprising a plurality of cascaded shift register units (Xiong: ¶0023).
Shin, Hu, and Xiong do not expressly disclose the invert output circuit comprises a sixth control terminal of a transistor physically connected to a third clock signal terminal. However, Park teaches a shift register comprises an invert output circuit, wherein the invert output circuit includes a sixth signal input terminal of a transistor physically connected to a third clock signal (Figs. 5-6, “a shift register STG1” comprises “an invert output circuit BL2”, wherein the invert output circuit includes “a sixth control terminal of a transistor T17” physically connected to “a third clock signal terminal ECLK5”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin, Hu, Xiong to implement a transistor into the inverter circuit, such that a sixth signal input terminal of the transistor physically connected to the third clock signal as taught by Park. The motivation would have been in order to supply a plurality of scan signals and a plurality of emission signals to the plurality of pixels (Park: Abstract).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIN et al (US 2018/0190204 A1) in view of HU et al (CN 105321490 B) and XIONG et al (US 2019/0318796 A1), as applied to claim 14 above, and further in view of PARK et al (US 2015/0138180 A1).
As to claim 15: Claim 15 is a dependent claim of claim 14. The prior arts Shin further discloses each shift register of the plurality of multi-level cascaded shift registers comprising: 
an input circuit, including a first control terminal electrically connected to a first clock signal terminal of the shift register; a second control terminal electrically connected to a second clock signal terminal of the shift register, wherein a shift signal input terminal of the shift register is electrically connected to a shift signal output terminal of an upper-level shift register; a first signal input terminal electrically connected to a first power source terminal of the shift register; a second signal input terminal electrically connected to a second power source terminal of the shift register; and a first output terminal electrically connected to a first node and a second output terminal electrically connected to a second node, to control potentials of the first node and the second node (Shin: Figs. 6, 9, “an input circuit 310, P1, P7-P8”, including “a first control terminal 303” electrically connected to “a first clock signal terminal CLK2” of the shift register; “a second control terminal 302” electrically connected to “a second clock signal terminal CLK1” of the shift register, wherein “a shift signal input terminal of the shift register ST2” is electrically connected to “a shift signal output terminal 211” of “an upper-level shift register ST1”; “a first signal input terminal 304” electrically connected to “a first power source terminal VGH” of the shift register; “a second signal input terminal 305” electrically connected to “a second power source terminal VSS” of the shift register; and a first output terminal electrically connected to “a first node N1” and a second output terminal electrically connected to “a second node N2”, to control potentials of the first node and the second node); 
a trigger output circuit, including a third signal input terminal electrically connected to the first power source terminal, a fourth signal input terminal electrically connected to the first clock signal terminal, a third control terminal electrically connected to the first node, a fourth control terminal electrically connected to the second node, and a shift signal output terminal electrically connected to a third node, a first scan line and a shift signal input terminal of a lower-level shift register, respectively (Shin: Figs. 6, 9, “a trigger output circuit 330”, including a third signal input terminal electrically connected to the first power source terminal VGH, “a fourth signal input terminal 303” electrically connected to “a first clock signal terminal CLK2”, a third control terminal electrically connected to the first node N1, a fourth control terminal electrically connected to the second node N2, and “a shift signal output terminal 211” electrically connected to “a third node”, “a first scan line S21” and “a shift signal input terminal SP” of “a lower-level shift register ST3”, respectively); and 
an invert output circuit, including a fifth control terminal electrically connected to the third node, a fifth signal input terminal electrically connected to the first power source terminal, a sixth signal input terminal electrically connected to the second power source terminal, and a scan signal output terminal electrically connected to a second scan line (Shin: Figs. 4, 9, “an invert output circuit 220”, including a fifth control terminal electrically connected to the third node, a fifth signal input terminal electrically connected to the first power source terminal VGH, a sixth signal input terminal electrically connected to the second power source terminal VGL, and “a scan signal output terminal S1i” electrically connected to “a second scan line S11; Park: Figs.5-6, an invert output circuit comprises “a sixth control terminal of a transistor T17” electrically connected to “a third clock signal ECLK5”); -25-Attorney Docket No. 00189.0420.OQUS Client Ref GP20192750/USO 
wherein the input circuit is configured to control the potentials of the first node and the second node to drive the trigger output terminal to output a first voltage signal to the first scan line and to drive the invert output circuit to output a second voltage signal to the second scan line; and the first voltage signal is different from the second voltage signal (Shin: Figs. 6, 9, wherein the input circuit is configured to control the potentials of the first node N1 and the second node N1 to drive the trigger output terminal to output “a first voltage signal So” to the first scan line S21 and to drive the invert output circuit 220 to output “a second voltage signal Sd” to the second scan line S11; and the first voltage signal is different from the second voltage signal; Abstract, ¶0108-0118, 0123-0125, 0139-0142, 0149-0150).
Shin does not expressly disclose the inverter circuit comprises a sixth control terminal electrically connected to a third clock signal terminal. However, Park teaches a shift register comprises an invert output circuit, wherein the invert output circuit includes a sixth signal input terminal of a transistor physically connected to a third clock signal (Figs. 5-6, “a shift register STG1” comprises “an invert output circuit BL2”, wherein the invert output circuit includes “a sixth control terminal of a transistor T17” physically connected to “a third clock signal terminal ECLK5”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin, Hu, Xiong to implement a transistor into the inverter circuit, such that a sixth signal input terminal of the transistor physically connected to the third clock signal as taught by Park. The motivation would have been in order to supply a plurality of scan signals and a plurality of emission signals to the plurality of pixels (Park: Abstract).

Response to Arguments
Applicant’s arguments on October 31, 2022 have been considered but are moot in view of the new ground of rejection(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693